DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0244998 by Yanazume et al. (“Yanazume”).

As to claim 1, Yanazume discloses a display method (Yanazume, operation performed when the image projection apparatuses perform interconnected projection, Figure 7, ¶ [0067]) comprising: 
when at least a first projector (Yanazume, image projection apparatus 2a, Figure 1) and a second projector (Yanazume, image projection apparatus 2b, Figure 1) project projection light to thereby display a first single image (Yanazume, The image projection apparatus 2a emits projection light 10a and projects a projection image 100a on a screen 11. The image projection apparatus 2b emits projection light 10b and projects a projection image 100b on the screen 11. The projection images 100a and 100b form a single interconnected image by partly overlapping each other as will be described later. Figure 1, ¶ [0035]), 
trying, by the first projector, to obtain first current position information representing a current installation position of the first projector (Yanazume, The contact detecting unit 201 of the image projection apparatus 2 (a first image projection apparatus) detects contact with the contact detecting unit 201 of another image projection apparatus 2 (a second image projection apparatus). The contact detecting unit 201 refers to position determination information 110 illustrated in FIG. 8 and generates direction information indicating a position of the image projection apparatus 2 relative to the other image projection apparatus 2. Figures 7 and 8, ¶ [0069]); 
trying, by the second projector, to obtain second current position information representing a current installation position of the second projector (Yanazume, The contact detecting unit 201 of the image projection apparatus 2 (a first image projection apparatus) detects contact with the contact detecting unit 201 of another image projection apparatus 2 (a second image projection apparatus). The contact detecting unit 201 refers to position determination information 110 illustrated in FIG. 8 and generates direction information indicating a position of the image projection apparatus 2 relative to the other image projection apparatus 2. Figures 7 and 8, ¶ [0069]); 
determining, by the first projector, whether or not first configuration information corresponding to the first current position information is stored when the first current position information is obtained (Yanazume, The position determination information 110 is stored in, for example, the memory 307 illustrated in FIG. 3. For example, if the contact detecting unit 201 is arranged on the right side surface of the image projection apparatus 2, the right side surface serves as a surface in contact with the other image projection apparatus 2, and, it is possible to derive that the image projection apparatus 2 is located on the "left" side of the other image projection apparatus 2 by referring to the position determination information 110. Figures 3, 7, and 8, ¶ [0069]); 
determining, by the second projector, whether or not second configuration information corresponding to the second current position information is stored when the second current position information is obtained (Yanazume, The position determination information 110 is stored in, for example, the memory 307 illustrated in FIG. 3. For example, if the contact detecting unit 201 is arranged on the right side surface of the image projection apparatus 2, the right side surface serves as a surface in contact with the other image projection apparatus 2, and, it is possible to derive that the image projection apparatus 2 is located on the "left" side of the other image projection apparatus 2 by referring to the position determination information 110. Figures 3, 7, and 8, ¶ [0069]); 
displaying, by the first projector, a first portion of the first single image based on the first configuration information when it is determined that the first configuration information is stored (Yanazume, The image data generating unit 206 converts the piece of divided content data to data in a projectable format, and sends the converted data to the projecting unit 207. The projecting unit 207 projects, on a projected object such as a screen, an image (first projection image) based on the piece of divided content data in the projectable format converted by the image data generating unit 206. At this time, the projection image based on the piece of divided content data projected by each of the image projection apparatuses 2 is based on the content data divided according to the positional relationship specified by the positional relationship specifying unit 202 of the image projection apparatus 2 serving as the "host". Therefore, the projection image (first projection image) projected by the projecting unit 207 of the image projection apparatus 2 partly overlaps a projection image (second projection image) projected by the projecting unit 207 of the contacted other image projection apparatus 2, so that a single continuous interconnected image is formed. Figure 7, ¶ [0086]); and 
displaying, by the second projector, a second portion 63 of the first single image based on the second configuration information when it is determined that the second configuration information is stored (Yanazume, The image data generating unit 206 converts the piece of divided content data to data in a projectable format, and sends the converted data to the projecting unit 207. The projecting unit 207 projects, on a projected object such as a screen, an image (first projection image) based on the piece of divided content data in the projectable format converted by the image data generating unit 206. At this time, the projection image based on the piece of divided content data projected by each of the image projection apparatuses 2 is based on the content data divided according to the positional relationship specified by the positional relationship specifying unit 202 of the image projection apparatus 2 serving as the "host". Therefore, the projection image (first projection image) projected by the projecting unit 207 of the image projection apparatus 2 partly overlaps a projection image (second projection image) projected by the projecting unit 207 of the contacted other image projection apparatus 2, so that a single continuous interconnected image is formed. Figure 7, ¶ [0086]).  
As to claim 2, Yanazume discloses the display method wherein when obtaining the first current position information is failed, the first projector displays a second single image based on configuration information for displaying the second single image by the first projector alone (Yanazume, The image projection apparatus 2 projects, on the projected object such as a screen, an image for giving warning that the interconnected projection with the other image projection apparatus 2 is not possible. Specifically, for example, as illustrated in FIG. 17, when the inter-device distance dp between the image projection apparatus 2a and the image projection apparatus 2b is a distance in which the interconnected projection is not possible, the image projection apparatus 2a projects, on the screen 11, a projection image 101a as a screen for giving warning that the interconnected projection using the projection light 10a is not possible. Further, the image projection apparatus 2b projects, on the screen 11, a projection image 101b as a screen for giving warning that the interconnected projection using the projection light 10b is not possible. Figures 16 and 17, ¶ [0248]).    
As to claim 3, Yanazume discloses the display method further comprising: 
trying, by the first projector, to obtain first individual information representing a projector corresponding to the current installation position of the first projector (Yanazume, The contact detecting unit 201 of the image projection apparatus 2 (a first image projection apparatus) detects contact with the contact detecting unit 201 of another image projection apparatus 2 (a second image projection apparatus). The contact detecting unit 201 refers to position determination information 110 illustrated in FIG. 8 and generates direction information indicating a position of the image projection apparatus 2 relative to the other image projection apparatus 2. Figures 7 and 8, ¶ [0069]);  
determining, by the first projector, whether or not the first configuration information corresponding to the first current position information and the first individual information is stored when the first current position information and the first individual information are obtained (Yanazume, The network constructing unit 203 is a processing unit that constructs (establishes) a network by exchanging necessary information with the other image projection apparatus in contact with the contact detecting unit 201. The information necessary to construct the network is, for example, information on a service set identifier (SSID), an authentication type, an authentication key, or the like when the network is constructed based on the Wi-Fi standard. ¶ [0054]) (Yanazume, The position determination information 110 is stored in, for example, the memory 307 illustrated in FIG. 3. For example, if the contact detecting unit 201 is arranged on the right side surface of the image projection apparatus 2, the right side surface serves as a surface in contact with the other image projection apparatus 2, and, it is possible to derive that the image projection apparatus 2 is located on the "left" side of the other image projection apparatus 2 by referring to the position determination information 110. Figures 3, 7, and 8, ¶ [0069]); 
trying, by the second projector, to obtain second individual information representing a projector corresponding to the current installation position of the 64 second projector (Yanazume, The contact detecting unit 201 of the image projection apparatus 2 (a first image projection apparatus) detects contact with the contact detecting unit 201 of another image projection apparatus 2 (a second image projection apparatus). The contact detecting unit 201 refers to position determination information 110 illustrated in FIG. 8 and generates direction information indicating a position of the image projection apparatus 2 relative to the other image projection apparatus 2. Figures 7 and 8, ¶ [0069]); and 
determining, by the second projector, whether or not the second configuration information corresponding to the second current position information and the second individual information is stored when the second current position information and the second individual information are obtained (Yanazume, The network constructing unit 203 is a processing unit that constructs (establishes) a network by exchanging necessary information with the other image projection apparatus in contact with the contact detecting unit 201. The information necessary to construct the network is, for example, information on a service set identifier (SSID), an authentication type, an authentication key, or the like when the network is constructed based on the Wi-Fi standard. ¶ [0054])(Yanazume, The position determination information 110 is stored in, for example, the memory 307 illustrated in FIG. 3. For example, if the contact detecting unit 201 is arranged on the right side surface of the image projection apparatus 2, the right side surface serves as a surface in contact with the other image projection apparatus 2, and, it is possible to derive that the image projection apparatus 2 is located on the "left" side of the other image projection apparatus 2 by referring to the position determination information 110. Figures 3, 7, and 8, ¶ [0069]).  
As to claim 4, Yanazume discloses the display method wherein when obtaining the first individual information is failed, the first projector displays a second single image based on configuration information for displaying the second single image by the first projector alone (Yanazume, The image projection apparatus 2 projects, on the projected object such as a screen, an image for giving warning that the interconnected projection with the other image projection apparatus 2 is not possible. Specifically, for example, as illustrated in FIG. 17, when the inter-device distance dp between the image projection apparatus 2a and the image projection apparatus 2b is a distance in which the interconnected projection is not possible, the image projection apparatus 2a projects, on the screen 11, a projection image 101a as a screen for giving warning that the interconnected projection using the projection light 10a is not possible. Further, the image projection apparatus 2b projects, on the screen 11, a projection image 101b as a screen for giving warning that the interconnected projection using the projection light 10b is not possible. Figures 16 and 17, ¶ [0248]).  
As to claim 5, Yanazume discloses the display method further comprising: 
giving notice that the installation position of the first projector is not an appropriate position when it is determined that the first configuration information is not stored (Yanazume, The image projection apparatus 2 projects, on the projected object such as a screen, an image for giving warning that the interconnected projection with the other image projection apparatus 2 is not possible. Specifically, for example, as illustrated in FIG. 17, when the inter-device distance dp between the image projection apparatus 2a and the image projection apparatus 2b is a distance in which the interconnected projection is not possible, the image projection apparatus 2a projects, on the screen 11, a projection image 101a as a screen for giving warning that the interconnected projection using the projection light 10a is not possible. Further, the image projection apparatus 2b projects, on the screen 11, a projection image 101b as a screen for giving warning that the interconnected projection using the projection light 10b is not possible. Figures 16 and 17, ¶ [0248]).  
	As to claim 6, Yanazume discloses a display system (Yanazume, image projection system, Abstract) comprising:
a first projector (Yanazume, image projection apparatus 2a, Figure 1); and 
a second projector (Yanazume, image projection apparatus 2b, Figure 1), wherein 
the first projector and the second projector at least 65project projection light to thereby display a single image (Yanazume, The image projection apparatus 2a emits projection light 10a and projects a projection image 100a on a screen 11. The image projection apparatus 2b emits projection light 10b and projects a projection image 100b on the screen 11. The projection images 100a and 100b form a single interconnected image by partly overlapping each other as will be described later. Figure 1, ¶ [0035]), 
the first projector executes 
trying to obtain first current position information representing a current installation position of the first projector (Yanazume, The contact detecting unit 201 of the image projection apparatus 2 (a first image projection apparatus) detects contact with the contact detecting unit 201 of another image projection apparatus 2 (a second image projection apparatus). The contact detecting unit 201 refers to position determination information 110 illustrated in FIG. 8 and generates direction information indicating a position of the image projection apparatus 2 relative to the other image projection apparatus 2. Figures 7 and 8, ¶ [0069]), 
determining whether or not first configuration information corresponding to the first current position information is stored when the first current position information is obtained (Yanazume, The position determination information 110 is stored in, for example, the memory 307 illustrated in FIG. 3. For example, if the contact detecting unit 201 is arranged on the right side surface of the image projection apparatus 2, the right side surface serves as a surface in contact with the other image projection apparatus 2, and, it is possible to derive that the image projection apparatus 2 is located on the "left" side of the other image projection apparatus 2 by referring to the position determination information 110. Figures 3, 7, and 8, ¶ [0069]), and 
displaying a first portion of the single image based on the first configuration information when it is determined that the first configuration information is stored (Yanazume, The image data generating unit 206 converts the piece of divided content data to data in a projectable format, and sends the converted data to the projecting unit 207. The projecting unit 207 projects, on a projected object such as a screen, an image (first projection image) based on the piece of divided content data in the projectable format converted by the image data generating unit 206. At this time, the projection image based on the piece of divided content data projected by each of the image projection apparatuses 2 is based on the content data divided according to the positional relationship specified by the positional relationship specifying unit 202 of the image projection apparatus 2 serving as the "host". Therefore, the projection image (first projection image) projected by the projecting unit 207 of the image projection apparatus 2 partly overlaps a projection image (second projection image) projected by the projecting unit 207 of the contacted other image projection apparatus 2, so that a single continuous interconnected image is formed. Figure 7, ¶ [0086]), and 
the second projector executes 
trying to obtain second current position information representing a current installation position of the second projector (Yanazume, The contact detecting unit 201 of the image projection apparatus 2 (a first image projection apparatus) detects contact with the contact detecting unit 201 of another image projection apparatus 2 (a second image projection apparatus). The contact detecting unit 201 refers to position determination information 110 illustrated in FIG. 8 and generates direction information indicating a position of the image projection apparatus 2 relative to the other image projection apparatus 2. Figures 7 and 8, ¶ [0069]), 
determining whether or not second configuration information corresponding to the second current position information is stored when the second current position information is obtained (Yanazume, The position determination information 110 is stored in, for example, the memory 307 illustrated in FIG. 3. For example, if the contact detecting unit 201 is arranged on the right side surface of the image projection apparatus 2, the right side surface serves as a surface in contact with the other image projection apparatus 2, and, it is possible to derive that the image projection apparatus 2 is located on the "left" side of the other image projection apparatus 2 by referring to the position determination information 110. Figures 3, 7, and 8, ¶ [0069]), and 
displaying a second portion of the single image based on the second configuration information when it is determined that the second configuration information is stored (Yanazume, The image data generating unit 206 converts the piece of divided content data to data in a projectable format, and sends the converted data to the projecting unit 207. The projecting unit 207 projects, on a projected object such as a screen, an image (first projection image) based on the piece of divided content data in the projectable format converted by the image data generating unit 206. At this time, the projection image based on the piece of divided content data projected by each of the image projection apparatuses 2 is based on the content data divided according to the positional relationship specified by the positional relationship specifying unit 202 of the image projection apparatus 2 serving as the "host". Therefore, the projection image (first projection image) projected by the projecting unit 207 of the image projection apparatus 2 partly overlaps a projection image (second projection image) projected by the projecting unit 207 of the contacted other image projection apparatus 2, so that a single continuous interconnected image is formed. Figure 7, ¶ [0086]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0244998 by Yanazume et al. (“Yanazume”) in view of U.S. Pub. No. 2016/0021348 by Watanabe (“Watanabe”).

As to claim 7, Yanazume does not expressly disclose the display system further comprising: 
a mounting member on which the first projector and the second projector are mounted, the mounting member includes 
a first fixator configured to fix the first projector, and 
a second fixator configured to fix the second projector.  
Watanabe teaches a projector system comprising:
a mounting member (Watanabe, panhead 21, Figure 1) on which the first projector and the second projector are mounted (Watanabe, The projectors 20A through 20D are each mounted on a ceiling via a panhead 21, at a position several tens of centimeters to several meters distant from the wall on which images are projected. Figure 1, ¶ [0059]), the mounting member includes 
a first fixator configured to fix the first projector (Watanabe, Each panhead 21 is fixed to the ceiling. On each panhead 21, a corresponding one of the projectors 20 is mounted. Figure 1, ¶ [0061]), and 
a second fixator configured to fix the second projector (Watanabe, Each panhead 21 is fixed to the ceiling. On each panhead 21, a corresponding one of the projectors 20 is mounted. Figure 1, ¶ [0061]).  
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yanazume’s projection system to include Watanabe’s mounted projectors because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Watanabe’s mounted projectors permits ensuring the projectors are consistently projecting each of the images without having to correct the projectors for positional changes.  This known benefit in Watanabe is applicable to Yanazume’s projection system as they both share characteristics and capabilities, namely, they are directed to multi-projector display systems.  Therefore, it would have been recognized that modifying Yanazume’s projection system to include Watanabe’s mounted projectors would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Watanabe’s mounted projectors in multi-projector display systems and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Yanazume, as modified by Watanabe, teaches the projectors fixedly mounted. 
As to claim 8, Yanazume, as modified by Watanabe, teaches the display system wherein the mounting member further includes 
a first memory which is disposed at a position corresponding to the first fixator, and stores first position information (Watanabe, the projector control apparatus 10A includes a central processing unit (CPU) and a storage device, and is implemented by the CPU executing a computer program (software) of a projector control method according to the present embodiment. Figure 2, ¶ [0072]), and 
a second memory which is disposed at a position corresponding to the second fixator, and stores second position information (Watanabe, the projector control apparatus 10A includes a central processing unit (CPU) and a storage device, and is implemented by the CPU executing a computer program (software) of a projector control method according to the present embodiment. Figure 2, ¶ [0072]), 
the first projector tries to obtain the first position information as the first current position information from the first memory when installed in the first fixator (Yanazume, The contact detecting unit 201 of the image projection apparatus 2 (a first image projection apparatus) detects contact with the contact detecting unit 201 of another image projection apparatus 2 (a second image projection apparatus). The contact detecting unit 201 refers to position determination information 110 illustrated in FIG. 8 and generates direction information indicating a position of the image projection apparatus 2 relative to the other image projection apparatus 2. Figures 7 and 8, ¶ [0069]), and 
the second projector tries to obtain the second position information as the second current position information from the second memory when installed in the second fixator (Yanazume, The contact detecting unit 201 of the image projection apparatus 2 (a first image projection apparatus) detects contact with the contact detecting unit 201 of another image projection apparatus 2 (a second image projection apparatus). The contact detecting unit 201 refers to position determination information 110 illustrated in FIG. 8 and generates direction information indicating a position of the image projection apparatus 2 relative to the other image projection apparatus 2. Figures 7 and 8, ¶ [0069]). In addition, the motivation used is the same as in the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0334291 by Fujita teaches a projection display system with three projectors mounted on within a vehicle to provide a display over three areas of a windshield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691